Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 20 are pending.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-18 is/ are rejected under U.S.C. 103 as being unpatentable over Suzuki (US 2011/ 0318049) in view of Jeong et al. (hereinafter Jeong, US 2005/ 0002708).  
For claim 1: Suzuki discloses a powder transport device 200, Abstract, fig. 3 comprising:
a storage part (ducts 205, 208) that stores powder, figs. 3-4;
a transport/ conveying member 204 disposed in the storage part, figs. 3-4, the transport member extending in an axial direction and rotating to transport the powder in the storage part in the axial direction by means of connected drive shaft 207, [0038], figs. 3-4; and
a swing/ hashing member 206 supported by the transport member so as to be rotated by the rotation of the transport member [0044-0045], the swing member swinging in a direction different from the axial direction while rotating, (since only one end of the swing/ hashing member is fixed to the transport/ conveying member 204 and the drive shaft 207, figs. 3-4 the free end of the swing member may swing/ oscillate even if swing is infinitesimal, (also see applicant’s specification page 20 with regard to swinging of the free end of the swing member).
Although, Suzuki is silent so as to having an outer diameter of the swing member is the same as an outer diameter of the transport member, Suzuki discloses that outer/ external diameter of the swing/ hashing member 206 only has to be larger than outer/ external diameter of the transport/ conveying member 204 at a particular region, thus, in regions other than particular region outer diameter of the swing member 206 may be of any value.
Jeong discloses that an outer diameter of the swing member/ coil 340, [0037, 0044] is the same as an outer diameter of the transport member/ auger 320, fig. 4.
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to have the outer diameter of the swing member the same/ larger/ smaller as the outer diameter of the transport member/ auger, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

For claim 2: Suzuki discloses that the storage part has an inlet (inflow port) 201 through which the powder is introduced [0036], and
the swing member 206 is disposed at a position at least partially facing the inlet 201, figs. 3-4.

For claims 3-4: Suzuki discloses that the swing member 206 is shorter than the transport member 204 in the axial direction, figs. 3-4.

For claims 5-8: Suzuki discloses that the swing member 206 is a coil-like member having a wire [0038].

For claims 9-12: Suzuki discloses that the transport member includes a rotation shaft 207 extending in the axial direction and a helical blade 204 wound around the rotation shaft 207 in a helical manner so as to extend in the axial direction, figs. 3-4 and 7, and
the wire of the swing member 206 is wound around the rotation shaft in a helical manner so as to be located between adjoining turns of the helical blade in the axial direction, figs. 3-4, 7; see claim 11 of Suzuki.

For claims 13-16: Suzuki discloses that the wire of the swing member is located at a position between the adjoining turns of the helical blade in the axial direction and away from both of the adjoining turns of the helical blade, figs. 3-4, 7.

For claims 17-18: Suzuki discloses that one end of the swing member 206 in the axial direction is supported by the transport member [0044-0045] with a certain allowance, the other end of the swing member is a free end, thus, the other end of the swing member can swing, figs. 3-4.

Claim(s) 19-20 is/ are rejected under U.S.C. 103 as being unpatentable over Morimoto et al. (hereinafter Morimoto, US 2010/ 0290814) in view of Jeong.  
For claim 19: Morimoto discloses a developing device [0050], fig. 1 comprising:
a storage part/ developing vessel 111 that stores toner, fig. 4;
a transport member 112 disposed in the storage part 111, the transport member extending in an axial direction and rotating to transport the toner in the storage part in the axial direction [0085, 0091], figs. 4-5; and
wherein the developing device develops, with the toner, an electrostatic latent image formed on an image carrier facing the developing device [0049-0050].
Morimoto is silent so as to having a swing member supported by the transport member, the swing member swinging in directions including a direction different from the axial direction while being rotated by the rotation of the transport member, wherein an outer diameter of the swing member is the same as an outer diameter of the transport member.
Jeong discloses a swing member/ coil 340 supported by a transport member/ auger 320 and drive shaft 321, fig. 4, the swing member swinging in a direction different from the axial direction while being rotated by rotation of the transport member [0037, 0044], fig. 4 the free end of the swing member may swing/ oscillate even if swing is infinitesimal, (also see applicant’s specification page 20 with regard to swinging of the free end of the swing member), wherein an outer diameter of the swing member is the same as an outer diameter of the transport member, fig. 4.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Morimoto, so as to have the swing member supported by the transport member, and that the swing member swinging in the direction different from the axial direction while being rotated by the transport member, wherein the outer diameter of the swing member is the same as the outer diameter of the transport member, as taught by Jeong, in order to reduce chances of clogging. It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to have the outer diameter of the swing member the same/ larger/ smaller as the outer diameter of the transport member/ auger, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

For claim 20: Morimoto and Suzuki disclose an image forming apparatus, (see Morimoto fig. 1) comprising the developing device according to Claim 19, (see above). Furthermore, Morimoto discloses the image forming apparatus fixing, to a sheet, a toner image obtained by developing an electrostatic latent image with toner [0005, 0041].

Response to Arguments
Applicant’s arguments filed on 9/15/2022 with respect to claims 1-20 with respect to 102/ 103 rejection(s) directed toward newly added limitations, have been considered but are moot in view of the new ground of rejection necessitated by the newly added limitations, these limitations are being addressed in the instant rejection.  The rejection is necessitated by the amendment, (see 103 rejection).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852